Citation Nr: 0902424	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  06-37 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, as secondary to Agent Orange exposure.

2.  Entitlement to an initial rating in excess of 10 percent 
for service-connected tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from September 1969 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the veteran's claim for 
service connection for diabetes mellitus, type II.  

Following the March 2003 rating decision's grant of service 
connection for tinnitus and assignment of a single 10 percent 
rating for bilateral tinnitus, the record reflects that the 
veteran filed a timely notice of disagreement with the 
initial rating the following month.  However, the claims file 
does not reflect that the veteran was ever provided with a 
statement of the case.  Consequently, the Board finds that 
the issue of entitlement to an initial rating in excess of 10 
percent for bilateral tinnitus must be remanded for the 
issuance of an appropriate statement of the case.  Manlincon 
v. West, 12 Vet. App. 238 (1999).

In July 2008, a hearing was held before the undersigned 
Veterans Law Judge making this decision.  See 38 U.S.C.A. 
§ 7107(c) (West 2002).

The issue of entitlement to an initial rating in excess of 10 
percent for bilateral tinnitus is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The veteran has a current diagnosis of diabetes mellitus, 
type II.

2.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era.


CONCLUSION OF LAW

Diabetes mellitus, type II was incurred in active military 
service as a result of exposure to Agent Orange.  38 U.S.C.A. 
§§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a result of the Board's decision to grant entitlement to 
service connection for diabetes mellitus, type II, any 
failure on the part of VA to notify and/or develop the claim 
pursuant to the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2008) (VCAA), cannot be considered prejudicial to the 
veteran.  The Board will therefore proceed to a review of the 
claim on the merits.  

The DD Form 214 does not reflect that the veteran received 
any medals indicating service in Vietnam.  However, it does 
reflect that the veteran's primary occupational specialty 
with the U.S. Air Force was aircraft loadmaster and 
additional personnel records reflect that the veteran had 
numerous assignments as a crew member of C141A aircraft 
which, according to the veteran and fellow crew member, J. 
W., delivered various types of cargo to several locations 
inside of Vietnam between March 1970 and March 1972.  

The record contains medical records that reflect a current 
diagnosis of diabetes mellitus, type II.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  Moreover, in the case of diabetes 
mellitus, service connection may be granted if such disease 
is manifested in service, or manifested to a compensable 
degree within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2008).

In addition, diabetes mellitus, type II, may be presumed to 
have been incurred during active service as a result of 
exposure to Agent Orange if it is manifest to a degree of 10 
percent at any time after which the veteran was exposed to 
Agent Orange during active service.  38 C.F.R. 
§§ 3.307(a)(6)(ii), 3.309(e).

The law provides that a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975 shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2008).

In this case the veteran avers that he developed diabetes 
mellitus, type II as a result of exposure to Agent Orange in 
service.  As was noted above, the record reflects multiple 
and current diagnoses of diabetes mellitus.

That the veteran has a current diagnosis of diabetes 
mellitus, type II is not at issue.  Rather, the difficulty 
with the veteran's claim is whether he served in Vietnam 
during the specified period of time so that he is presumed to 
have been exposed to Agent Orange during service.

In this regard, the Board has closely examined the veteran's 
statements and testimony together with the statement of his 
fellow crew member and personnel records noting the 
deployment of C141A aircraft during the period of March 1970 
to March 1972, and finds that this evidence is sufficient to 
demonstrate that the veteran was a crew member on aircraft 
that physically landed and off-loaded cargo at various 
locations in the Republic of Vietnam during the time frame 
specified in 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 
3.307(a)(6)(iii) (2008).  The Board would also point out that 
this conclusion is not contradicted by anything in the 
record, and that it is otherwise impressed with the veteran's 
credibility regarding his visits to Vietnam during service.

Accordingly, the Board finds that the veteran's statements 
and testimony, along with all the other evidence referred to 
above, indicates that the veteran had duty assignments which 
resulted in him serving in the Republic of Vietnam during the 
Vietnam era.  38 U.S.C.A. § 1116(f).

The Board further finds that the evidence therefore supports 
a grant of service connection for diabetes mellitus.  The 
veteran has a current medical diagnosis of diabetes mellitus, 
type II.  The evidence of record also indicates that the 
veteran served in the Republic of Vietnam during the Vietnam 
era and is therefore presumed to have been exposed to Agent 
Orange during service.  As such presumptive service 
connection under the provisions of 38 C.F.R. § 3.309(e) is 
warranted.


ORDER

The claim for service connection for diabetes mellitus, type 
II, as secondary to Agent Orange exposure is granted.




REMAND

As was previously noted, following the March 2003 rating 
decision's grant of service connection for tinnitus and 
assignment of a single 10 percent rating for bilateral 
tinnitus, the record reflects that the veteran filed a timely 
notice of disagreement with the initial rating but was never 
provided with a statement of the case.  Consequently, the 
Board finds that the issue of entitlement to an initial 
rating in excess of 10 percent for bilateral tinnitus must be 
remanded for the issuance of an appropriate statement of the 
case.  Manlincon v. West, 12Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case with 
respect to the issue of entitlement to 
an initial rating in excess of 10 
percent for bilateral tinnitus.  The 
veteran and his representative should 
be advised of the need to file a 
substantive appeal following the 
issuance of the statement of the case 
if the veteran wishes to complete an 
appeal.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate





action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


